Name: Council Decision (CFSP) 2017/2282 of 11 December 2017 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision
 Subject Matter: electoral procedure and voting;  international affairs;  international trade;  civil law;  rights and freedoms;  Africa
 Date Published: 2017-12-12

 12.12.2017 EN Official Journal of the European Union L 328/19 COUNCIL DECISION (CFSP) 2017/2282 of 11 December 2017 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP (1) concerning restrictive measures against the Democratic Republic of the Congo (DRC). (2) On 12 December 2016, the Council adopted Decision (CFSP) 2016/2231 (2) in response to the obstruction of the electoral process and the related human rights violations in the DRC. Decision (CFSP) 2016/2231 amended Decision 2010/788/CFSP and introduced autonomous restrictive measures under Article 3(2) thereof. (3) On the basis of a review of the measures referred to in Article 3(2) of Decision 2010/788/CFSP, the restrictive measures should be renewed until 12 December 2018. (4) Decision 2010/788/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 9 of Decision 2010/788/CFSP, paragraph 2 is replaced by the following: 2. The measures referred to in Article 3(2) shall apply until 12 December 2018. They shall be renewed, or amended as appropriate, if the Council deems that their objectives have not been met.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 December 2017. For the Council The President F. MOGHERINI (1) Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (OJ L 336, 21.12.2010, p. 30). (2) Council Decision (CFSP) 2016/2231 of 12 December 2016 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo (OJ L 336I, 12.12.2016, p. 7).